Citation Nr: 1034011	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-26 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1947 to 
September 1951; he died in August 2005.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2007 Board decision denied the Veteran's claim for 
entitlement to service connection for the cause of the Veteran's 
death.  The Veteran was notified of his appellate rights, but did 
not appeal the decision.

2.  Evidence associated with the claims file after the last final 
denial in August 2007 is new evidence, and when considered with 
the previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the Veteran's claim.
3.  The Veteran died in August 2007, and the appellant is the 
Veteran's widow; the death certificate notes the cause of death 
as arteriosclerotic heart and cardiovascular disease.

4.  At the time of the Veteran's death, service connection had 
been established for cold injury residuals, right foot, 
manifested by sensory neuropathy, cold sensitivity, and 
degenerative arthritis, rated as 30 percent disabling; cold 
injury residuals, left foot, manifested by sensory neuropathy, 
cold sensitivity, and degenerative arthritis, rated as 30 percent 
disabling; and status postoperative, hemorrhoids, with pruritus 
ani, rated as 10 percent disabling.  The Veteran was assigned a 
total disability rating for Individual Unemployability from 
November 14, 2001 until the Veteran's death.

5.  The Veteran was not in receipt of, or entitled to receive, 
compensation for any service-connected disability that was rated 
totally disabling for a period of at least five years from the 
date of his discharge from active duty.

6.  At the time of his death, the Veteran was not in receipt of, 
or entitled to receive, compensation for any service- connected 
disability that was rated totally disabling for a period of 10 
years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The August 2007 Board decision is final.  38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for cause of the Veteran's 
death, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in 
September 2005 and August 2008 fully satisfy the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002);  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letters dated in September 2005 and August 2008 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, these letters advised the claimant 
what information and evidence was needed to substantiate the 
claim decided herein.  The letters also requested that the 
claimant provide enough information for the RO to request records 
from any sources of information and evidence identified by the 
claimant, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.

The Board observes that the September 2005 and August 2008 
letters were sent to the Veteran prior to the October 2008 rating 
decision.  The VCAA notice with respect to the elements addressed 
in these letters was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this regard, the notice 
provided in the September 2005 and August 2008 letters fully 
complied with the requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b) (2009).

The Board notes that notice with regard to the requirements for 
establishing service connection for DIC benefits pursuant to 38 
U.S.C.A. § 1318, was provided in the September 2005 letter.  
Since the Board has concluded that the preponderance of the 
evidence is against the claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318, any questions as to the appropriate disability 
rating or effective date to be assigned under this provision are 
rendered moot, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Of record are private medical records, VA treatment records and 
VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Analysis

I.  New and Material Evidence

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for cause of the Veteran's 
death.  This claim is based upon the same factual basis as his 
original claim of entitlement to service connection for cause of 
the Veteran's death, which was denied in the August 2007 Board 
decision.  As such, it is appropriate for the Board to consider 
this claim as a request to reopen the previously denied claim.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed Board denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the appellant may request 
that VA reopen the claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2009), 'new 
and material' evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The appellant was previously denied entitlement to service 
connection for cause of the Veteran's death by an August 2007 
Board decision.  The claim was denied on the basis that the 
Veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death from 
arteriosclerotic heart and cardiovascular disease.  The evidence 
under consideration at that time consisted of service treatment 
records dating from September 1947 to September 1951, VA 
treatment records dating from April 2005 to August 2005, the 
Veteran's death certificate, a November 2006 private examiner's 
letter providing a positive nexus opinion, a November 2005 VA 
examiner's negative nexus opinion, and statements in support of 
the claim from the appellant and the Veteran's children, dating 
October 2006.  The appellant did not appeal this decision, and 
the August 2007 Board decision became final.  38 U.S.C.A. §§ 7103 
and 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

The appellant filed a request to reopen this claim.  The RO 
granted her request to reopen the claim in an October 2008 rating 
decision on the basis that new and material evidence had been 
obtained.  However, the RO denied the claim on the merits because 
the new and material evidence failed to provide a probative nexus 
opinion that indicated that the Veteran's service-connected 
disabilities caused or contributed substantially or materially to 
his death from arteriosclerotic heart and cardiovascular disease.  
The evidence at the time of the October 2008 rating decision 
consisted of all the previous evidence, June 2008 and August 2008 
letters from private examiners providing positive nexus opinions, 
and various letters in support of the claim from the appellant 
and the Veteran's brother.    

The Board notes that the June 2008 and August 2008 letters state 
that the Veteran's service-connected cold injury residuals 
affected or resulted in poor ambulatory status and inactivity, 
pulmonary embolus (PE), deep vein thrombosis (DVT), and stress 
and anxiety, which resulted in his arteriosclerotic heart 
disease.  The Veteran's claim was previously denied on the basis 
that the Veteran's service-connected disabilities did not cause 
or contribute substantially or materially to his death from 
arteriosclerotic heart and cardiovascular disease.  As such, the 
Board finds that this evidence addresses the question of whether 
the Veteran's service-connected disabilities caused or 
contributed substantially or materially to his death from 
arteriosclerotic heart and cardiovascular disease and the claim 
must therefore be reopened.  

The Board finds the June 2008 and August 2008 letters from 
private examiners to be both new and material evidence because 
the evidence was not previously of record and it addresses the 
question of whether the Veteran's service-connected disabilities 
caused or contributed substantially or materially to his death 
from arteriosclerotic heart and cardiovascular disease.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
presuming the credibility of the evidence submitted, the evidence 
discussed above is considered new and material.  See Justus, 
supra.  After careful consideration, the Board concludes that 
this newly received evidence relates to an unestablished fact 
necessary to substantiate the Veteran's claim; thus, it is 
material.  Such evidence clearly relates to the reasons for the 
previous denial in August 2007.  As such, the Board concludes 
that the Veteran's request to reopen the previously disallowed 
claim of entitlement to service connection for cause of the 
Veteran's death should be granted.  38 C.F.R. 
§ 3.156(a) (2009).

II.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if the 
Veteran's death is service-connected, even though the Veteran 
died of nonservice-connected causes, if the Veteran's death was 
not the result of his or her own willful misconduct and at the 
time of death, the Veteran was receiving, or was entitled to 
receive, compensation for a service-connected disability that was 
rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated totally 
disabling continuously since the Veteran's release from active 
duty, and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately preceding 
death if the Veteran was a former prisoner of war who died after 
September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The record indicates that the Veteran was discharged from active 
service in September 1951.  The Veteran filed his initial 
application for compensation in September 1951 for hemorrhoids.  
In a December 1951 rating decision, service connection was 
awarded for hemorrhoids, rated as noncompensable, effective 
September 28, 1951, which, in an August 1986 rating decision, was 
subsequently increased to 10 percent disabling, effective April 
16, 1986.  A January 2003 rating decision granted service 
connection for cold injury residuals of both feet, rated as 30 
percent disabling each, effective from November 14, 2001.  
Finally, in an April 2003 rating decision, as noted above, the 
Veteran was assigned a permanent 100 percent rating based on 
Individual Unemployability effective November 14, 2001. 

The Veteran died in August 2005.  Thus, it is clear that the 
Veteran's service connected disabilities were not rated totally 
disabling for 10 years prior to his death, or continuously since 
discharge from service and for at least 5 years immediately 
preceding death.  Additionally, there is no indication that the 
Veteran was a former prisoner of war.  Moreover, there has been 
no allegation of clear and unmistakable error in any rating 
adjudication during the Veteran's lifetime.  38 C.F.R. § 3.22(b).  
As such, the Board finds that the criteria set forth under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not been satisfied.

For these reasons, there is no legal basis for entitlement to DIC 
under 38 U.S.C.A.  § 1318.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the Veteran's 
death, is reopened, and to this extent the claim is granted.

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 is denied.

REMAND

The Veteran served on active duty from September 1947 to 
September 1951; he died in August 2005.  The appellant, his 
widow, has filed a claim for service-connected death benefits.  
She asserts that service connection is warranted for the cause of 
the Veteran's death, in part, because the Veteran's service- 
connected right and left foot cold injury residuals contributed 
to his death.  Specifically, the appellant contends that the 
Veteran's cold injury residuals caused the Veteran pain and 
anxiety and limited his ambulatory status which reduced 
exercising capabilities, which contributed to the 
arteriosclerotic heart disease that lead to his death.  

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 (West 
2002).  The cause of a Veteran's death will be considered to be 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  This issue will be 
resolved by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of a Veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that when adjudicating a claim for service connection for cause 
of death (DIC), VA must perform a different analysis depending 
upon whether a Veteran was service connected for a disability 
during his or her lifetime, and concluded generally, that 38 
U.S.C.A. § 5103(a) notice for a DIC case must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.

The Board notes that the VCAA notice provided the appellant in 
August 2008 did not include a statement of the Veteran's service-
connected conditions or an explanation of the evidence required 
to substantiate a DIC claim based on conditions service connected 
and not yet service connected.  As such, the Board finds that a 
remand is required so that the appellant can be provided with a 
VCAA notice letter that fully complies with the Court's holding 
in Hupp.

The Board notes that a June 2008 letter from a private doctor 
stated that the Veteran had a history of vascular disease, 
tobacco use, and other risk factors that indicated that the 
Veteran likely had arteriosclerotic heart disease.  The doctor 
noted that heart disease or arrhythmia may have caused the 
Veteran's death, or secondarily, poor ambulatory status, 
inactivity, pulmonary embolus(PE) or deep vein thrombosis (DVT) 
could have caused the Veteran's death.  The doctor opined that it 
is at least likely that the Veteran's service connected 
disabilities could have contributed to his death.  The doctor 
arrived at this conclusion because the Veteran's vascular 
problems began after exposure to adverse weather conditions while 
in service.  

Additionally, the appellant provided another letter, dated August 
2008, in which a private doctor opined that it is as least likely 
or more likely than not that the Veteran's service-connected 
disability contributed to his death.  The doctor noted, in 
explanation for his opinion, that the stress and anxiety caused 
by the pain and disability of his peripheral neuropathy (a cold 
injury residual) is at least as likely or more likely than not to 
have contributed to the Veteran's death.  The doctor noted that 
the Veteran experienced severe pain, at times, in conjunction 
with his peripheral neuropathy.  The doctor further noted that 
stress and anxiety can be independent risk factors for 
atherosclerotic cardiovascular disease.  Given that the Veteran's 
peripheral neuropathy was a considerable source of stress and 
anxiety for the Veteran, the doctor opined that the Veteran's 
service-connected cold injury residuals were at least as likely 
or more likely than not contributory factors in the Veteran's 
death.

In consideration of the above, the Board recognizes a duty to 
provide a VA examination or opinion when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  38 
C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this instance, the Board notes that 
the Veteran is currently service connected for hemorrhoids and 
right and left foot cold injury residuals.  As noted above, the 
appellant contends that the Veteran's bilateral cold injury 
residuals led to his arteriosclerotic heart disease, which caused 
his death.  In particular the appellant contends that the pain 
and anxiety suffered by the Veteran as a result of his cold 
injury residuals, as well as the limitations placed on his 
ability to exercise, contributed to the Veteran's heart disease 
and eventually, therefore, his death.  Because the foregoing 
McLendon criteria has been met, the Board finds that a VA opinion 
should be obtained to determine whether the Veteran's service-
connected right and left foot cold injury residuals gave rise to 
the immediate cause of death (arteriosclerotic cardiovascular 
disease), or did it otherwise contribute to the Veteran's death?

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)
1.	Provide the appellant with VCAA notice, 
noting (1) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate the 
DIC claim based on both service-connected 
disorders and conditions not yet service-
connected.

2.	Following the issuance of the above 
notice, refer the case to an appropriate 
specialist for a VA medical opinion.  The 
reviewing physician must be provided with 
the entire claims folder, including a copy 
of this REMAND.

The opinion should indicate that such a 
review was completed.  After reviewing the 
record, the reviewing VA physician is 
requested to provide an opinion as to the 
following questions:

a.	Is it more likely than not (greater than 
a 50 percent probability), less likely 
than not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that the Veteran's 
service-connected hemorrhoids or cold 
injury residuals, or any associated 
treatment, gave rise to the immediate 
cause of the Veteran's death 
(arteriosclerotic cardiovascular 
disease), or did it otherwise contribute 
to the Veteran's death?

b.	Is it more likely than not (greater than 
a 50 percent probability), less likely 
than not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that the Veteran's 
arteriosclerotic heart disease was 
caused and/or chronically worsened by 
any service-connected disability?

The physician should also opine as to (1) 
whether any of the Veteran's service-
connected disabilities contributed 
substantially or materially to death, or 
aided or lent assistance to the production 
of death; (2) whether any service-
connected disability resulted in 
debilitating effects and general 
impairment of health to the extent that it 
rendered the Veteran less capable of 
resisting the effects of any disease or 
injury primarily causing death; and/or (3) 
whether any service-connected disability 
was of such severity as to have a material 
influence in accelerating death.

A detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.

3.	The case should be reviewed on the basis 
of the additional evidence.  If the 
benefit sought is not granted in full, the 
appellant should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


